

Exhibit 10.1
Credit Facility Agreement


Reduced Revolving Line of Credit of up to RMB 80,000,000


The Borrower: Jinzhou Halla Electrical Equipment Co., Ltd.
The Lender: Bank of China (Jinzhou Tiebei Branch)



1.  
Scope of Business

 
Subject to the terms of this Credit Facility Agreement (the “Agreement”) and
separate agreements to be entered into by the Borrower and Lender (collectively,
the “Parties”), Lender hereby agrees to make loans to the Borrower for purposes
of RMB short-term loan and foreign currency short-term loan, etc.



2.  
Types of Loan and Commitment Amount

 
The Lender hereby grants to the Borrower the following line of credit of up to
RMB 80 million:
 

(i)  
RMB Short-Term Loan: RMB 30 million

 

(ii)  
Bank’s Credit: RMB 20 million

 

(iii)  
Commercial Invoice Discount: RMB 30 million

 

3.  
Use of the Loans

 
Within the term of the Agreement as specified in Section 5, the Borrower may use
the loans in a revolving way up to the amount as provided under Section 2.
 

4.  
Separate Agreements Required:

 
The Parties shall enter into a separate agreement as follows each time advances
are made pursuant to this Agreement:
 

4.1  
For RMB Short-Term Loan: RMB Loan Agreement (Short Term)

 

4.2  
For Bank’s Credit: Bank’s Credit Agreement

 

4.3  
For Commercial Invoice Discount: Domestic Commercial Invoice Discount Agreement
and Application for Commercial Invoice Discount

 

5.  
Term of the Agreement

 
The term of this Agreement shall commence from the date as specified under
Section 19 and expires on August 8, 2007;
 
1

--------------------------------------------------------------------------------


 
The term of this Agreement shall not be extended automatically. The term of this
Agreement may be extended upon a written approval by the Lender of the
Borrower’s application for extension and satisfaction of security interest
provided by the Borrower. The written agreement on extension shall provide a new
term of the loans.
 

6.  
Conditions Precedent on Extending Credit Facility:

 
The obligation of the Lender to extend any credit facility under this Agreement
is subject to the satisfaction of the following conditions by the Borrower:
 

6.1  
Submit an application for the specific type of loan to the Lender before the
expiration date of the Agreement under Section 5;

 

6.2  
Reserve and execute relevant corporate documents, record, seal, lists of
personnel, sample of signature, etc.;

 

6.3  
Set up accounts necessary for drawing credit facility as required by the Lender;
and

 

6.4  
Complete all necessary legal and administrative procedures and submit to the
Lender copies or appropriate photocopies of documents concerned.

 

7.  
Obligations of the Lender

 
Pursuant to the Agreement and respective agreements, promptly process
applications for loans from the Borrower.
 

8.  
Obligations of the Borrower

 

8.1  
Timely payment of all necessary fees pursuant to the Agreement and respective
specific agreements;

 

8.2  
Timely payment of all debts, including but not limited to, principals,
interests, fees pursuant to the Agreement and respective specific agreements.

 

9.  
Security Interest: with respect to obligations arising from this Agreement
and/or specific agreements, the Parties hereby agrees to adopt the following
ways of guarantee:

 

9.1  
The Borrower provides mortgage to secure the fully payment of its obligation
under the Agreement and signs the Agreement on Mortgage of the Highest Amount;

 

9.2  
If the Lender believes that the occurrence of certain events could affect
adversely the capacity of the Borrower or the Mortgagor to perform the Agreement
or result in insufficiency of collateral, the Lender shall have the right to
request the Borrower to provide additional collaterals to secure the Lender’s
interests.

 
2

--------------------------------------------------------------------------------


 

10.  
Representations and Warranties

 

10.1  
The Borrower is duly organized, validly existing and in good standing under
Chinese laws, and is duly qualified to conduct business and the performance of
this Agreement and respective specific agreements is within the Borrower’s
powers;

 

10.2  
All documents, financial statements, and other materials provided by the
Borrower to the Lender pursuant to this Agreement and specific agreements are
true, complete, accurate and valid;

 

10.3  
The business conducted by the Borrower is legitimate, not for the purpose of
money laundry;

 

10.4  
The Borrower hereby covenants:

 

(i)  
To provide the Lender financial statements on a regular basis (including, but
limited to, annul, quarterly and monthly reports) and other related materials;

 

(ii)  
To immediately inform the Lender of any material change of the Borrower which
would affect the Borrower’s financial status or capability to perform its
obligations pursuant to this Agreement;

 

(iii)  
Not to enter into any merger, acquisition, reorganizes, or joint venture, etc.
without written consent from the Lender;

 

11.  
Adjustment or Termination of the Line of Credit: the Lender shall have the right
to adjust or terminate the line of credit at, if any of the following events
occurs:

 

11.1  
Occurrence of Events of Default under Section 12;

 

11.2  
The Lender believes there is material negative news with regard to the market or
of the industry that the Borrower is engaged in;

 

11.3  
The Lender believes that certain restrictive policies or laws enacted by the
domestic government, foreign governments or international organizations have or
could have material adverse impact on the industry that the Borrower is engaged
in.

 

12.  
Events of Default

 

12.1  
The occurrence of any of the following will constitute an Event of Default by
the Borrower:

 

(i)  
The Borrower fails to pay when the payment is due under the Agreement or any
other specific agreements;

 
3

--------------------------------------------------------------------------------


 

(ii)  
The Borrower uses the proceeds of the loan for purposes outside of the scope as
agreed upon by the Parties under the Agreement and specific agreements;

 

(iii)  
Any representation furnished by Borrower proves to be incorrect or the Borrower
breaches any of its representations/warranties;

 

(iv)  
The Borrower breaches other obligations contained in the Agreement or specific
agreements.

 

12.2  
In the event of 12.1(i), the Lender is entitled to take one or all of following
actions:

 

(i)  
Without any prior notice to the Borrower, declare the principal of and accrued
interest on the loans, and any other amount payable due immediately and payable
in full;

 

(ii)  
Without any prior notice, deduct payment (including principal, interests, fees,
etc) due directly from any accounts the Borrower has with the Lender;

 

(iii)  
Other action deemed necessary by the Lender.

 

13.  
Change of Exchange Rate - Borrower takes the risk of the change of exchange
rates

 

14.  
Others

 

14.1  
Without prior written consent from the Lender, the Borrower shall not assign any
rights or obligations under the Agreement to a third party;

 

14.2  
The Borrower acknowledges that Lender is entitled to assign and delegate rights
or obligations under the Agreement to other branches of Bank of China if
necessary. Upon the Lender’s authorization, any other branch of Bank of China is
entitled to all rights under the Agreement, including but not limited to, the
right to file claims with a court or submit disputes under the Agreement to
certain arbitral institutions.

 

15.  
Reservation

 
Failure to exercise any rights under the Agreement by the Lender does not
constitute waiver of such rights.
 

16.  
Amendment, Termination and Interpretation of Contract

 

16.1  
In the absence of provisions to the contrary, the Agreement may be amended,
supplemented or terminated based on mutual agreement between parties. This
Agreement, together with any amendments or supplements, constitutes the entire
agreement of the parties;

 
4

--------------------------------------------------------------------------------


 

16.2  
Any unenforceable provision of the Agreement will not affect the enforceability
of all the remaining provisions of the Agreement.

 

17.  
Dispute Settlement

 

17.1  
The Agreement will be governed by laws of People’s Republic of China;

 

17.2  
Disputes, which cannot be settled through consultation shall be adjudicated by
the court in the jurisdiction where Lender or the branch of Bank of China that
exercises the rights and obligations under the Agreement domiciles.

 

18.  
Notarization: no notarization is required under the Agreement

 

19.  
Effectiveness of the Agreement - the Agreement is executed as of the date when
both parties sign and attach the seals to the Agreement. There are two official
copies of the Agreement.

 

20.  
Special Note:

 
The Parties have conducted sufficient negotiations on the terms of the Agreement
and  other specific agreements. Lender has informed and explained all terms to
Borrower.
 
 
Jinzhou Halla Electrical Equipment Co., Ltd.
/s/ Yuncong Ma
Seal
August 21, 2006
 
 
Bank of China (Jingzhou Tiebei Branch)
/s/ Jun Wang
Seal
August 21, 2006
 
5

--------------------------------------------------------------------------------


 